MEMORANDUM **
Ahmed Ali Nasser Salem, a native and citizen of Yemen, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s decision denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion by denying Salem’s motion because Salem failed to provide evidence, such as affidavits, to support the factual assertions in his motion. See 8 C.F.R. § 1003.23(b)(3) (a motion to reopen “shall be supported by affidavits and other evidentiary material”); cf. Salta, 314 F.3d at 1079.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.